Plaintiff Mary A. Pierce in Action No. 1 appeals from a judgment in favor of the defendants based upon a jury verdict of no cause of action in Supreme Court, Chemung County, and from an order denying her motion for a new trial. Defendant John V. Pierce in Action No. 2 appeals from a judgment in favor of the plaintiff based upon a jury verdict in the same trial, and from an order denying his motion for a new trial. These are negligence actions resulting from the collision between two motor vehicles proceeding in opposite directions, the principal issue litigated being the location of the vehicles in the highway at the time of the collision, each driver claiming that the other was operating his vehicle upon the wrong side of the highway. There is ample evidence in the record to sustain a finding by the jury as a question of fact that the vehicle owned by the Great Lakes Forwarding Corporation and driven by Mahlon R. White was being driven upon its right side of the highway, and that the collision occurred there. The record will also sustain a finding of negligence on the part of John V. Pierce, the operator of the other vehicle involved. We do not regard it as error, under the circumstances presented here, for the trial court to exclude expert opinion testimony as to the possible results of certain operations of a vehicle of the type being operated by White. The trial court did not limit the summation of appellants’ counsel to an extent which constituted reversible error. Judgments and orders appealed from are affirmed, with costs. Foster, P. J., Brewster, Bergan and Coon, JJ., concur; Ileffernan, J., taking no part.